Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Mr. Samir Khoury on 7 May 21.
The Examiner has marked the proposed after-final claims filed by the Applicant on 27 Apr 21 as “OK to Enter”, thus replacing all prior claim sets.  Furthermore, the claim set filed by the Applicant on 27 Apr 21 are further amended as follows:
1. (Currently Amended) A vehicular control apparatus comprising:

a drive power control unit configured to control[[s]] a drive power from a drive unit that drives a drive wheel of a vehicle;

a brake action detection unit configured to detect[[s]] a plurality of brake actions performed on a brake unit, the plurality of brake actions including: (a) a first brake action of decelerating and stopping the vehicle, and (b) a second brake action of brake release;

a wheelspin detection unit configured to detect[[s]] whether or not a difference in a first spinning speed of the drive wheel and a second spinning speed of a non-drive wheel is equal to or greater than a set value tolerance indicative of a wheelspin;

a drive power detection unit configured to detect[[s]] a magnitude of the drive power from the drive unit in an iterative manner; and

a control unit configured to:

durationin correlation with the magnitude of the drive power in an iterative manner such that the detection disabled durationadjusted toiteratively detected by the drive power detection unit is increased, wherein the detection disabled durationno wheelspin detection time period in which the wheelspin detection unit is prohibited from detecting the wheelspin, wherein the control unit sets the detection disabled durationfirst brake action of decelerating and stopping the vehicle,

incrementing an internal timer that measurespost-stop-brake-release time period when the second brakeof brake release is detected as being performed after the drive wheel has stopped rotating to conclude the first brake action of decelerating and stopping the vehicle, and

post-stop brake-release time period of the internal timer exceeds the detection disabled duration

2 - 4. (Previously Canceled)
  
5. (Currently Amended) The vehicular control apparatus according to claim 1, further comprising:

an acceleration action detection unit that detects an acceleration action performed on an accelerator unit, the acceleration action resulting in positive acceleration of the vehicle, wherein

when the acceleration action is detected by the acceleration action detection unitdurationis further configured to determine[[s]] a new duration of the detection disabled durationdetection disabled duration to the new duration when the new duration is less than the detection disabled duration.

6. (Previously Canceled)

Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1 and 5 are allowed.  The following is an examiner’s statement of reasons for allowance: Applicant’s after-final response in combination with the agreed upon Examiner’s Amendment has enabled the withdrawal of all previously made claim objections and claim rejections under both 35 USC 112 and 35 USC 103.  Relating to the prior art of record, the most recent amendments made to independent Claim 1 include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  The prior art of record fails to describe: a vehicular control apparatus comprising: a drive power control unit configured to control a drive power from a drive unit that drives a drive wheel of a vehicle; a brake action detection unit configured to detect a plurality of brake actions performed on a brake unit, the plurality of brake actions including: (a) a first brake action of decelerating and stopping the vehicle, and (b) a second brake action of brake release; a wheelspin detection unit configured to detect whether or not a difference in a first spinning speed of the drive wheel and a second spinning speed of a non-drive wheel is equal to or greater than a set value tolerance indicative of a wheelspin; a drive power detection unit configured to detect a magnitude of the drive power from the drive unit in an iterative manner; and a control unit configured to: set a detection disabled duration in correlation with the magnitude of the drive power in an iterative manner such that the detection disabled duration is adjusted to a reduced duration when the drive power iteratively detected by the drive power detection unit is increased, wherein the detection disabled duration is a no wheelspin detection time period in which the wheelspin detection unit is prohibited from detecting the wheelspin, wherein the control unit sets the detection disabled duration when the drive wheel stops rotating in response to the first brake action of decelerating and stopping the vehicle, start incrementing an internal timer that measures a post-stop-brake-release time period when the second brake action of brake release is detected as being performed after the drive wheel has stopped rotating to conclude the first brake action of decelerating and stopping the vehicle, and enable the wheelspin detection unit to perform 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663